Citation Nr: 0912348	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to 
July 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia, Regional Office (RO).

In September 1999, the Board found that the Veteran's claim 
for service connection for asbestosis was not well grounded.  
However, in an August 2004 decision the Board permitted the 
Veteran to reopen his claim after finding he had submitted 
new and material evidence.  In that August 2004 decision, the 
Board also remanded the matter for additional development on 
the merits.

After the August 2004 remand, the Veteran's claim was 
returned to the Board for further consideration.  The Board 
denied entitlement to service connection for asbestosis in 
September 2006.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In an August 2008 single judge decision, the Court vacated 
the September 2006 Board decision.  The matter was remanded 
for further proceedings consistent with the Court's decision.  

The Veteran has testified before the undersigned in a Travel 
Board hearing in March 2004.  A Transcript of the hearing has 
been associated with the claims file.  There were two 
hearings in reference to the prior denial, transcripts of 
which are also on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

The Veteran contends that he has developed asbestosis at 
least in part due to exposure to asbestos during active 
service.  He states that this exposure occurred while he was 
stationed on the U.S.S. Staten Island during a refit in 
Boston in 1952 and 1953.  

The August 2008 Court decision noted that the September 2006 
Board decision that denied entitlement to service connection 
for asbestosis did so on the basis that the preponderance of 
the evidence was against a finding that the Veteran had a 
current diagnosis of asbestosis.  In so doing, the Board 
stated that the Veteran was required to have the disability 
at issue at the time service connection was to be granted.  
However, the Court cited to one of its earlier decisions, 
McClain v. Nicholson, 21, Vet. App. 319, 321 (2007) in noting 
that the requirement for a current disability was satisfied 
if the evidence shows that the Veteran has a disability at 
the time his claim was filed or at any time during the 
pendency of the claim even if it had resolved prior to 
adjudication.  The Court determined that the Board had 
committed error in failing to discuss why the Veteran did not 
have a current disability when evidence dated prior to 2005 
and on which the Board relied on to reopen the claim in 2004 
indicated there was a diagnosis of asbestosis.  

It is noted in the decision that reopened the claim that 
there was an opinion that some asbestosis was present.  The 
Board, in reopening accepted the credibility of that 
document, citing the basis of the prior denial that no 
asbestosis was shown.  The matter was then to be considered 
on the merits.

In considering whether or not the Board would be able to 
properly discuss whether or not the Veteran has a current 
disability, the Court notes that the November 2005 VA opinion 
referred to an April 13, 2005 addendum to an earlier opinion, 
which itself referred to a computed tomography (CT) scan 
showing there was no stigmata of asbestos exposure.  However, 
the April 13, 2005 addendum is not contained in the claims 
folder.  Furthermore, the Court questioned whether the CT 
scan on which the opinions relied was adequate, in that the 
report of this April 2005 CT scan states that the examination 
was markedly limited due to lack of intravenous contrast.  
The Court also questioned whether or not it was significant 
that the examiner did not have the Veteran's prior X-ray 
films, given that the November 2005 examiner states that the 
presence of pleural plaques is a marker for asbestos exposure 
and that a 1999 X-ray study had indicated there were some 
pleural abnormalities.  Similarly, the Court noted that 
neither VA opinions that had been obtained addressed whether 
or not the April 2005 CT scan could be interpreted as showing 
the Veteran's asbestosis had improved to the point of 
becoming asymptomatic.  The Board notes that these are 
medical questions and that any opinions as to the adequacy of 
the CT scan or necessity of examining old films must come 
from a qualified medical expert.  

Furthermore, it was noted that the recent VA opinions had 
been obtained without an examination of the Veteran, and that 
he had not been afforded a VA examination of his disability 
since his case was reopened in August 2004.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  Given the evidence includes private medical 
statements submitted during the pendency of the Veteran's 
claim stating that he has asbestosis, and given the evidence 
that the Veteran may have been exposed to asbestos during 
service, the Board finds that the threshold for an 
examination have been met.  

The August 2004 remand instructed the RO to attempt to obtain 
a ship's history for the U.S.S. Staten Island for the period 
from May 1952 to June 1953.  Ship logs or other historical 
documents were to be obtained, if possible.  Specific 
evidence concerning any overhaul during this period was to be 
obtained, if possible, to include the extent of the overhaul 
and how long the ship was in dry dock.  

In response to this request, the AMC wrote to the National 
Archives and Records Administration (NARA) in College Park, 
Maryland, and requested this information.  In an August 2004 
reply, the NARA sent a form letter.  An entry stating that 
they were unable to reply with the request due to limited 
time was checked.  However, the AMC was invited to visit the 
facility and review the ships logs and related records.  
There is no indication in the claims folder as to whether or 
not additional action was taken with NARA in College Park, 
Maryland, in response to this reply. 

Subsequently, the AMC wrote to the NARA, New England Region, 
and again requested the necessary information.  A December 
2004 reply stated that they were unable to locate any 
documents within their holdings for the period of time of May 
1952 to June 1953.  Although there were work orders dated 
1954, there was no evidence the Veteran's ship was ever 
brought into dry-dock or overhauled in the Boston Navy Yard.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In the current case, the August 2008 decision of the Court 
found that the Board committed prejudicial error in 
determining that VA had satisfied its duty to assist in 
connection with the attempts to obtain the documents about 
the U.S.S. Staten Island that could should the extend of the 
Veteran's exposure to asbestos in service.  The Court noted 
that there was no indication that VA ever followed up with 
NARA in College Park.  Therefore, the Board finds that 
further attempts to obtain these records must be made. 

Accordingly, the case is REMANDED for the following action:

1.  Make additional attempts to obtain 
a ship's history for the U.S.S. Staten 
Island for the period that includes May 
1952 to June 1953.  Ship logs or other 
historical documents should be 
obtained, as possible.  Specific 
evidence concerning any overhaul during 
this period should be obtained, if 
possible, to include the extent of the 
overhaul and how long the ship was in 
dry-dock.  All attempts should be 
documented in the claims folder.  Any 
suggested contacts or other follow up 
suggestions should be attempted, 
including those found in the August 
2004 letter from NARA, in College Park, 
Maryland.  Any relevant records 
obtained should be placed in the claims 
folder.  Conversely, if after all leads 
are exhausted and no records have been 
obtained, prepare a formal finding that 
the records either do not exist or are 
unobtainable and place it in the claims 
folder.  

2.  Obtain a copy of the April 13, 2005 
addendum signed by Thomas J. Martin, 
M.D. and referenced in the November 
2005 VA opinion from the appropriate VA 
source and place it in the claims 
folder.  If after all leads are 
exhausted and this record has not been 
obtained, prepare a formal finding that 
the record either does not exist or is 
unobtainable and place it in the claims 
folder.  

3.  Schedule the Veteran for a VA 
examination with a qualified specialist 
in order to ascertain whether or not 
the Veteran has a current diagnosis of 
asbestosis.  All indicated tests and 
studies should be conducted, and the 
claims folder must be made available to 
the examiner for use in the study of 
this claim.  After the completion of 
the examination and review of the 
medical evidence in the claims folder, 
the examiner should attempt to express 
the following opinions: 
1) Is it as likely as not that the 
Veteran has a current diagnosis of 
asbestosis?  In the alternative, is 
there any evidence that the appellant 
has ever had asbestosis?
2) If the Veteran is determined not to 
have a current diagnosis of asbestosis, 
then please express these additional 
opinions: 
a) Was the April 2005 CT scan an 
adequate study on which to base the 
November 2005 medical opinion, given 
the statement in the report of this 
scan that the examination was markedly 
limited due to lack of intravenous 
contrast?
b) Was the November 2005 opinion 
adequate given that the examiner did 
not have the 1999 X-ray films that 
refer to pleural abnormalities?  Is it 
necessary to obtain these films before 
expressing an opinion or is the report 
of these films by itself sufficient?  
Is it necessary to obtain these films 
before expressing your own opinion? 
c) Is it as likely as not that a 
current lack of finding of asbestosis 
could be interpreted as showing the 
Veteran's asbestosis has improved to 
the point of becoming asymptomatic or 
is it more likely that he never had 
asbestosis?

The reasons and bases for all opinions 
should be provided. 

4.  If the current examiner indicates 
that it is necessary to obtain the film 
of the 1999 X-ray study that refers to 
some pleural abnormalities before 
expressing his opinion, obtain these 
films and return them and the claims 
folder to the examiner for an addendum 
to the opinion requested above.  If 
after all leads are exhausted and this 
record has not been obtained, prepare a 
formal finding that the record either 
does not exist or is unobtainable and 
place it in the claims folder.  

5.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


